BERDON, J.,
dissenting. In this case, the defendant, Darrell Atkinson, seeks to suppress the admissions he made both prior to and subsequent to being given Miranda warnings. The defendant argues that his pre*771warning admission should be suppressed because he was “in custody,” and his postwarning admissions should be suppressed because they were tainted as a result of their temporal proximity to the prior custodial admission that was made without the benefit of Miranda warnings. In other words, the defendant argues that during his illegal interrogation, he let the “cat out of the bag” when he admitted he was at the murder scene, and, as a result, all subsequent admissions were presumptively tainted under the “fruit of the poisonous tree” doctrine.1 In Oregon v. Elstad, 470 U.S. 298, 105 S. Ct. 1285, 84 L. Ed. 2d 222 (1985), a majority of the United States Supreme Court rejected the “cat out of the bag” analysis discussed in United States v. Bayer, 331 U.S. 532, 540-41, 67 S. Ct. 1394, 91 L. Ed. 1654 (1947). Nevertheless, the defendant seeks to invoke the Bayer analysis under the state constitution.2 *772The majority refuses to reach this issue in their opinion because they claim that the defendant was not “in custody” at the time he admitted he was present at the murder scene, and therefore was not entitled to Miranda warnings. I respectfully disagree.
Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), requires that a defendant be informed of certain rights before being subjected to a custodial interrogation. “By custodial interrogation, [the Supreme Court was referring to] questioning initiated by law enforcement officers after a person has been taken into custody or otherwise deprived of his freedom of action in any significant way.” Id., 444. A defendant is deemed to be “in custody” if there is “a formal arrest or restraint on freedom of movement of the degree associated with a formal arrest.” (Internal quotation marks omitted.) California v. Beheler, 463 U.S. 1121, 1125, 103 S. Ct. 3517, 77 L. Ed. 2d 1275 (1990).
The United States Supreme Court has recently stated: “The ultimate ‘in custody’ determination for Miranda purposes ... [is composed of two] discrete inquiries . . . first, what were the circumstances surrounding the interrogation; and second, given those circumstances, would a reasonable person have felt he or she was not at liberty to terminate the interrogation and leave.” Thompson v. Keohane, U.S. 116 S. Ct. 457, 465, 133 L. Ed. 2d 383 (1995). The first inquiry is distinctly factual, while the second inquiry “calls for application of the controlling legal standard to the historical facts.” Id. Therefore, the determination of whether an individual is in custody “presents a ‘mixed *773question of law and fact’ qualifying for independent review.”3 Id.
As the Supreme Court of the United States defers to state courts regarding their factual findings; id., 464; we too must defer to the trial court’s finding of facts, unless they are clearly erroneous. State v. Barton, 22 Conn. App. 62, 73, 576 A.2d 561 (1990), rev’d on other grounds, 219 Conn. 529, 594 A.2d 917 (1991). Nevertheless, like the Supreme Court, we must make an independent legal determination of whether the defendant was “in custody” based upon the facts found by the trial court. Thompson v. Keohane, supra, 116 S. Ct. 465.
The facts pertinent to this appeal are not in dispute. The police initiated contact with the defendant. In the course of investigating the murder of February 27,1992, two plainclothes detectives went to the defendant’s home and informed him that he was a suspect in a separate and distinct robbeiy, with no mention of the *774murder or events of February 27, 1992. The detectives asked the defendant to accompany them to the New Haven police headquarters to continue the investigation of the robbery. The defendant, who was on supervised home release, consented. The defendant was not restrained, handcuffed or frisked. Upon arriving at police headquarters, the detectives took the defendant to an interrogation room located on the third floor. There the detectives began questioning the defendant regarding the robbery. Soon thereafter, the detectives’ questions turned to the felony murder that is at issue in this appeal. Although the defendant never asked to terminate the questioning or to leave, he was never informed by the detectives that he could do so. During this questioning, the defendant indicated that he was at the scene of the murder on the night of February 27, 1992. It was only after the defendant let the “cat out of the bag” that he was at the murder scene that the police decided to inform him of his Miranda rights. The questioning continued, and thereafter the police were able to secure a full confession from the defendant.
On the basis of the foregoing, I would find that the defendant was “in custody” from at least the time the police began to interrogate him regarding the murder. First, the defendant, by being in a supervised home release program, is “technically in legal custody continuously until his sentence has been served,” and therefore should have been advised of his Miranda rights from the outset of the interrogation. Oregon v. Mathiason, 429 U.S. 492, 500, 97 S. Ct. 711, 50 L. Ed. 2d 714 (1977) (Stevens, J., dissenting) (interrogating person on parole). Second, given the circumstances of this case, a reasonable person placed in the situation in which the defendant found himself would not have felt free to terminate the questioning and to leave the station. The fact that the interrogation occurred at a police *775station does not, in itself, require that the defendant be given Miranda warnings. Id., 495-96. The location of the interrogation, however, is not without significance. In this case, the defendant was taken from his home to an interrogation room on the third floor of police headquarters, a setting that could be fairly characterized as coercive.
More important than the location of the interrogation is whether the police informed the defendant that he was free to terminate the interrogation and to leave at anytime. State v. Greenfield, 228 Conn. 62, 71 n.10, 634 A.2d 879 (1993) (“[o]ften, an important factor distinguishing a consensual encounter from a seizure is whether the police expressly informed the defendant he was free to leave at the outset of the interview”). In this instance, the police never informed the defendant that he had this alternative. Moreover, the police misled the defendant into voluntarily accompanying them to the police station under the obvious subterfuge that they merely wanted to discuss a separate and distinct robbery. I doubt that the average citizen, having been taken to an interrogation room under a false expectation regarding the subject of the interrogation, would have the wherewithal and independent knowledge that he or she could terminate the questioning and leave.
Furthermore, I disagree with the majority that the fact that the police allowed the defendant to use the bathroom unaccompanied is significant. Nowhere in the record is there even a suggestion that the defendant had possessed evidence on his person that he could have destroyed or that the third floor bathroom offered access to leave the station. Finally, it is obvious to me that the police themselves thought the defendant was “in custody”; otherwise, they would not have given him his Miranda warnings after he let the “cat out of the bag.” If he was in custody at the time Miranda warnings *776were given, he was equally in custody before when he made the admission that he was at the murder scene because there was no change in the circumstances before or after the admission.
My conclusion that the defendant was “in custody” is further supported by the facts of Thompson. The facts are similar to those in this case,4 except that in Thompson the accused was repeatedly told he could leave the police station at any time. Thompson v. Keohane, supra, 116 S. Ct. 461. Notwithstanding these facts, a majority of the United States Supreme Court refused to find that the incorrect standard applied by the state court constituted harmless error. Id., 467. In other words, the majority refused to hold, as a matter of law, that Thompson was not in custody.5 Also, the factual scenario in Elstad, where the state conceded custody, underscores the conclusion that the defendant in this case was “in custody.”6
*777The state argues that this case is similar to our recent case of State v. Greenfield, supra, 228 Conn. 62, wherein we held that the defendant was not in custody for purposes of determining whether there was a seizure under State v. Oquendo, 223 Conn. 635, 613 A.2d 1300 (1992). I must confess, as the author of the Greenfield opinion, the facts and analysis of Thompson render the determination of whether Greenfield was “in custody” a closer call than we indicated at the time of that decision. The defendant in Greenfield, however, conceded that he was not seized until the police left the interrogation room and closed the door. State v. Greenfield, supra, 69-70. This concession became a focal point of our analysis, to which we responded, “we fail to see how this pause in the interrogation took on the coercive significance the defendant ascribes to it.” Id., 72. Furthermore, the facts of Greenfield are distinguishable in that the defendant there returned to the crime scene and approached the police, unlike the defendant in the present case with whom the police initiated contact.
Accordingly, I would not only conclude that the defendant’s initial admission that he was at the crime scene must be suppressed, but I would also reach the issue of whether the defendant’s subsequent statements given to the police after he received his Miranda warnings should be suppressed under our state constitution as a result of his letting the “cat out of the bag.” See Oregon v. Elstad, supra, 470 U.S. 318 (Brennan, J., dissenting); State v. Shifflett, 199 Conn. 718, 740, 508 A.2d 748 (1986); State v. Derrico, 181 Conn. 151, 165-67, 434 A.2d 356, cert. denied, 449 U.S. 1064, 101 S. Ct. 789, 66 L. Ed. 2d 607 (1980).
I respectfully dissent.

 The state may rebut the presumption by showing that there was “a sufficient break in the stream of events between [the] inadmissible statement and the [admission] to insulate the latter statement from the effect of what [was said] before.” (Internal quotation marks omitted.) Oregon v. Elstad, 470 U.S. 298, 321, 105 S. Ct. 1285, 84 L. Ed. 2d 222 (1985) (Brennan, J., dissenting); see State v. Geisler, 222 Conn. 672, 690, 610 A.2d 1225 (1992) (“evidence derived from an unlawful warrantless entry into the home [must] be excluded unless the taint of the illegal entry is attenuated by the passage of time or intervening circumstances”).


 Utilizing the factors mentioned in State v. Geisler, 222 Conn. 672, 610 A.2d 1225 (1992), the defendant makes a persuasive argument that we should adopt, under our state constitution, the “cat out of the bag” analysis. The defendant, in his constitutional analysis, first notes that this court has determined that Miranda procedures have an independent significance under article first, § 8, of the state constitution. State v. Ferrell, 191 Conn. 37, 40-41, 463 A.2d 573 (1983). The defendant then highlights where, under the state constitution, we have provided greater protection against unreasonable searches and seizures. See State v. Oquendo, 223 Conn. 635, 613 A.2d 1300 (1992) (defined “seizure” in broader terms than federal law); State v. Geisler, supra, 672 (federal narrowing of exclusionary rule rejected); State v. Marsala, 216 Conn. 150, 579 A.2d 58 (1990) (refused to follow “good faith” exception to exclusionary rule); State v. Derrico, 181 Conn. 151, 434 A.2d 356, cert. denied, 449 U.S. 1064, 101 S. Ct. 789, 66 L. Ed. 2d 607 (1980) (expressed support for “break in the stream” requirement for successive admission). Moreover, the defendant notes that Massachusetts; Common*772wealth v. Smith, 412 Mass. 823, 593 N.E.2d 1288 (1992); New Hampshire; State v. Gravel, 135 N.H. 172, 601 A.2d 678 (1991); New York; People v. Bethea, 67 N.Y.2d 364, 493 N.E.2d 937, 502 N.Y.S.2d 713 (1986); and Tennessee; State v. Smith, 834 S.W.2d 915 (Tenn. 1992); have each rejected the holding of Elstad.


 The majority sets forth the two part test discussed in Thompson, but indicates that the legal determination of custody — that is, whether a “reasonable person [would] have felt he or she was not at liberty to terminate the interrogation and leave” — requires the court to “conduct a scrupulous examination of the record.” This is confusing. We examine the record to determine whether the trial court’s finding of the historical facts are supported by substantial evidence. If so, then it is the appellate court’s duty, based upon those historical facts, to make an independent legal determination of whether a reasonable person would have felt he or she was not at liberty to terminate the interrogation. Unfortunately, the language we have used in our cases on this matter has been confusing, if not incorrect. State v. Greenfield, 228 Conn. 62, 68, 634 A.2d 879 (1993) (“At the suppression hearing, the trial court determined that the defendant had not been seized at any point prior to his formal arrest. The trial court’s determination was a finding of fact that will not be overturned unless it was clearly erroneous. ”); State v. Ostroski, 186 Conn. 287, 292, 440 A.2d 984, cert. denied, 459 U.S. 878, 103 S. Ct. 173, 74 L. Ed. 2d 142 (1982) (“[w]hether there has been such a seizure in an individual case is a question of fact”); State v. Derrico, 181 Conn. 151, 158, 434 A.2d 356, cert. denied, 449 U.S. 1064, 101 S. Ct. 789, 66 L. Ed. 2d 607 (1980) (“ ‘[precisely when an arrest occurs is a question of fact’ ”).


 In Thompson, the defendant came to the state police headquarters at the request of a state trooper for the purpose of identifying some personal items that the trooper thought belonged to the defendant’s wife. Thompson v. Keohane, supra, 116 S. Ct. 460. The trooper’s primary reason for contacting the defendant, however, was to question him about a murder. Id. Once the defendant arrived at the station, he was questioned for over two hours by two unarmed troopers in a small interview room. Id., 461. The troopers did not inform the defendant of his Miranda rights, although they did constantly inform the defendant that he was free to leave. Id. During the interrogation, the troopers told the defendant “that they knew he killed his wife . . . that execution of a search warrant was underway at his home, and that his truck was about to be searched pursuant to another warrant . . . .” Id.


 Justice Clarence Thomas, in his strongly worded dissent, in which Chief Justice Rhenquist joined, wrote that he would have held, as a matter of law, that Thompson was not in custody: “Because Thompson cannot establish a Miranda violation even under de novo review, I would resolve that question now . . . .” Thompson v. Keohane, supra, 116 S. Ct. 470.


 In Oregon v. Elstad, supra, 470 U.S. 298, the state conceded the issue of custody based upon the foEowing facts: The poEce arrived at the defendant’s home to question him regarding a recent burglary. The defendant’s mother answered the door and led the officers to the defendant’s room. The officers asked the defendant to get dressed and to accompany them into the Eving room. Before the defendant had been informed of his Miranda rights, one *777of the officers began to question Mm. During that questioning the defendant admitted to participating in the burglary. Id., 300-301.